I have 
the honour to convey the regards of His Majesty Sultan 
Qaboos Bin Said of Oman, and his best wishes and 
appreciation for the efforts to make this session a 
success. 
 I am quite hopeful that this session will yield a 
great deal of understanding on various issues of 
common interest that shall enhance global security and 
stability in accordance with the aspirations of the 
people of the world to achieve prosperity and realize 
the Millennium Development Goals. 
 I would also like to seize this opportunity to 
express my appreciation to Secretary-General Ban 
Ki-moon for his commendable efforts to improve the 
performance of this Organization in the interests of the 
international community. 
 In that connection, we would like to emphasize 
the role of international institutions and the need to 
support their efforts by intensifying cooperation and 
coordination with them in order to uphold justice and 
righteousness and to entrench security, peace and 
stability throughout the world. 
 Annual sessions of the General Assembly are 
important events through which Member States have 
the opportunity to express their concerns and views. 
There is no doubt that the efforts to preserve the 
environment have remained a top international priority, 
particularly in view of developments in recent years, 
during which the effects of climate change have been 
felt across the world. 
 The international community has made numerous 
efforts in that respect, the most salient of which 
includes Agenda 21, adopted at the 1992 United 
Nations Conference on Environment and Development 
in Brazil, and the Bali Road Map adopted at the 2007 
Conference to the Parties to the United Nations 
Framework Convention on Climate Change in 
Indonesia. Those efforts are designed to deepen 
understanding and awareness of climate change and to 
improve weather forecasting in order to save lives and 
property, to discourage human practices that are 
detrimental to the environment and to educate people 
to live in harmony with it.  
 More than ever before, however, we are called 
upon to intensify and double our efforts and joint 
cooperation in order to deal with such circumstances in 
a constructive and practical way. We must support 
purposeful scientific research aimed at finding creative 
means, policies and plans to guarantee a stable and 
sustainable environment while taking into account 
physical evidence related to climatic cycles and 
environmental change through the ages. We hope that 
the fourteenth climate change Conference, to be held in 
Copenhagen next year, will produce practical and 
useful recommendations that meet our hopes and 
aspirations. 
 Economic development and trade among nations 
have helped build bridges of communication based on 
mutual benefits and common interests. The current 
trade system, however, is in dire need of a vision and 
systems that keep pace with economic transformations 
and with emerging economic entities in order to 
maintain the balance of the global economy and to 
cater to the needs of developing countries. 
 Large industrial countries need to lift trade 
restrictions on the exports of developing countries and 
to share with them modern technologies, effective 
marketing mechanisms, and educational and scientific 
frameworks that guarantee meaningful human 
development everywhere. The World Trade 
Organization (WTO) should play a more effective role 
towards the removal of trade restrictions and the 
application of appropriate policies so as to create a 
freer trade environment. 
 While we welcome the invitation by the Director-
General of the WTO, Mr. Pascal Lamy, to hold another 
round of trade negotiations in the context of the Doha 
Development Agenda, we would like to emphasize that 
such negotiations should rely on WTO rules that are 
rooted in equity and justice. 
 Everyone knows that the Palestinians are 
suffering the repercussions of tragic human 
circumstances that have deprived them of their right to 
a life of dignity. The harsh Israeli policies of closures, 
the erection of checkpoints and the perpetuation of 
settlement activities make the daily lives of 
Palestinians very difficult. Those practices also 
undermine efforts and initiatives to achieve peace and 
stability. Indeed, they call into question the credibility 
 A/63/PV.13
 
21 08-53122 
 
of Israel’s desire to seek a real solution to end the 
conflict. 
 We urge the international community to step up 
its efforts to make Israel shoulder its responsibilities, in 
view of the importance and inevitability of peace as the 
only option for joint and harmonious coexistence 
between all peoples of the region. It has become clear 
that there can be no peace without the restoration of the 
legitimate rights of the Palestinian people, foremost of 
which is their right to live safely on their land and in 
their independent State, side by side with Israel and 
within internationally recognized boundaries. 
 Our commitment to peace is strategic and 
fundamental. Ensuring peace is a collective 
responsibility of the international community that 
should be forcefully and selflessly shouldered, 
regardless of the difficulties encountered. On that 
basis, the Sultanate of Oman, in the context of its 
friendly relations and cooperation with many countries, 
is ever eager to promote long-term relations as a 
fundamental pillar of joint efforts in support of peace, 
security, dialogue, mutual understanding and harmony. 
 The progress made towards Lebanese 
reconciliation is an achievement that invites optimism. 
While we praise the efforts made by the State of Qatar 
and all other Arab States, as well as by the League of 
Arab States, we call upon all Lebanese parties to 
implement the Doha Agreement in order to safeguard 
the higher interests of the brotherly Lebanese people. 
We also welcome the visit to Syria by Lebanese 
President Michel Sleiman and its positive outcome, 
including the agreement to establish diplomatic ties 
between the two countries. 
 With regard to the situation in Iraq, we note with 
satisfaction the relative improvements in the country’s 
security conditions. We hope that the situation will 
continue to improve until stability prevails throughout 
Iraq. We also hope for continued efforts by the Iraqi 
Government and all political forces to reach a 
comprehensive national understanding that can unite 
all sectors of Iraqi society and restore harmony and 
concord to its national and social fabric. 
 As for the situation in the Sudanese region of 
Darfur, we welcome the steps being taken by the 
Sudanese Government, in cooperation with the African 
Union and the League of Arab States, to establish 
peace and stability in the region. We therefore call 
upon the international community to support those 
efforts in order to help build a national consensus 
among all brotherly Sudanese citizens. 
 From this rostrum, we reiterate our call to all 
Somali parties to cease fighting and to refrain from any 
actions that could hamper sound diplomatic efforts. We 
also hope that all parties will abide by the agreement 
reached in Djibouti on 9 June 2008. 
 In addition, we call for continued consultations 
between the Islamic Republic of Iran and other States 
on the Iranian nuclear issue. We hope that those efforts 
will result in an agreement that upholds Iran’s right to 
use nuclear technology for peaceful purposes, while 
eliminating the concerns of a number of States 
regarding the Iranian nuclear programme. 
 The Games of the XXIX Olympiad, hosted by the 
friendly People’s Republic of China in Beijing, were 
unique in terms of their organization, which definitely 
made that international sports event a great success. 
The Games have enriched human civilization in all of 
its beautiful cultural diversity. We wish to take this 
opportunity to express our best wishes for the next 
Olympic Games, which will be hosted by the United 
Kingdom in London in 2012, as well as our hope that 
they will continue to contribute to human and cultural 
coexistence among all nations. 
 The progress that has already been made in the 
field of collaborative international endeavours 
encourages us to make further collective efforts to 
address the challenges facing us and to protect the 
peoples of the world from their political, economic and 
social repercussions. We also wish to emphasize the 
importance of a joint commitment to the establishment 
of justice and the rule of law. Governments must 
shoulder their responsibilities in a spirit of positive 
cooperation, understanding and mutual respect, which 
are basic principles of international peace and security. 
 In closing, I wish the President of the General 
Assembly the best of luck in leading the present 
session to a successful conclusion. I should like to 
reaffirm the support of the Sultanate of Oman for 
efforts to ensure the welfare of all nations and future 
generations. We hope that all of this will be achieved in 
an atmosphere of cooperation, harmony and love. 